       Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 1 of 14




John F. Kurtz, Jr., ISB No. 2396
Dane Bolinger, ISB No. 9104
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954-5926
Email: jkurtz@hawleytroxell.com
        dbolinger@hawleytroxell.com

Defendant Murphy Land Company, LLC, an Idaho
limited liability company


                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


JAMES C. HILLIARD,                                 Case No. 1:18-cv-00232-DCN

              Plaintiff,                           DECLARATION OF DANE BOLINGER
                                                   IN SUPPORT OF MOTION FOR
vs.                                                AWARD OF ATTORNEY FEES

MURPHY LAND COMPANY, LLC, an
Idaho Limited Liability Company,
              Defendant.


       I, DANE BOLINGER, pursuant to 28 U.S.C. § 1746, declares as follows:

       1.     I am an attorney with the law firm of Hawley Troxell Ennis & Hawley LLP

(“Hawley Troxell”) and am one of the counsel of record for Defendant Murphy Land Company,

LLC (“Murphy Land”) in this action. I am of the age of majority and of sound mind, I make this

Declaration upon my personal knowledge, and I respectfully submit this Declaration in support

of Murphy Land’s accompanying Motion for Award of Attorney Fees (“Motion”).


DECLARATION OF DANE BOLINGER IN SUPPORT OF MOTION FOR
AWARD OF ATTORNEY FEES - 1
                                                                            45522.0007.12458093.3
        Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 2 of 14




       2.      I am counsel for Murphy Land in this action, working with my Hawley Troxell

colleagues throughout the course of this litigation as described below in this Declaration. I am

an active member in good standing of the Idaho State Bar, Oregon State Bar, and Montana State

Bar. I was admitted to practice in the State of Illinois (and in the Illinois U.S. District Courts) in

2008 (currently voluntarily inactive). I was admitted to practice in the State of Idaho (and in the

U.S. District Court for the District of Idaho, and the U.S. Court of Appeals for the Ninth Circuit)

in 2013. From 2008 until 2013, I was employed as an associate in Chicago, Illinois at the law

firms of Neal Gerber and then Swanson, Martin, & Bell. From 2013 through the present date, I

have been affiliated with Hawley Troxell Ennis & Hawley LLP in its Boise, Idaho office, and I

have been a partner of Hawley Troxell since January 2018.

       3.      As a result of my experience litigating complex commercial and other cases in

Idaho, I am familiar with the prevailing rates charged and the amount of fees typically incurred

in commercial litigation matters pending in Idaho’s state and federal courts.

       4.      I am personally aware of the professional services rendered on behalf of Murphy

Land in this action, the amount of time expended by Hawley Troxell attorneys in providing those

professional services to Murphy Land, and the attorney fees incurred by Murphy Land in

successfully defending against Plaintiff’s Complaint filed in this Court on May 29, 2018 [Dkt.

1]. Attached to this Declaration as Exhibit A is a redacted (for attorney client privilege) copy of

the time entries of the Hawley Troxell attorneys who, from the commencement of the litigation

by Plaintiff on May 29, 2018, to the present date, have performed professional services for

Murphy Land. The attorney fees expended by Murphy Land in successfully defending against

Plaintiff’s Complaint, and therefore requested by Murphy Land, are in the amount of $27,295.00


DECLARATION OF DANE BOLINGER IN SUPPORT OF MOTION FOR
AWARD OF ATTORNEY FEES - 2
                                                                                  45522.0007.12458093.3
       Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 3 of 14




as detailed in Exhibit A. Appropriate redactions to exhibit have been made out of an abundance

of caution to protect confidential client information and to prevent disclosure of materials

protected by the attorney-client privilege or the work-product privilege.

       5.      Based on my own experience and conversations with other attorneys with similar

practices in Idaho, as well as on my review of various court filings in other matters reflecting the

prevailing hourly rates charged by other attorneys with similar practices in Idaho (including

attorney fee awards made by this Court in such other matters), I am familiar with the prevailing

charges in this community for legal work similar to that performed by the Hawley Troxell

attorneys in this case. It is my opinion that the prevailing charges in this community for like

work are equal to or higher than those indicated below, and that the attorney fees requested by

Murphy Land are reasonable and necessary.

       6.      The fee arrangement between Murphy Land and Hawley Troxell is based on a

contracted hourly rate for services rendered, taking into account the services rendered, the

experience and expertise of the professionals involved, and the time spent in completing each

task. Murphy Land agreed to pay for the time of my Boise-based partner John F. Kurtz, Jr. (who

has practiced law in the state and federal courts in Idaho since 1979) at the hourly rate of

$350.00. Murphy Land agreed to pay for my time at my case-specific discounted hourly rate in

this matter of $265.00 during 2018 and has agreed to pay for my time at my case-specific

discounted hourly rate in this matter of $280.00 from 2019 to the present date. Murphy Land

agreed to pay for the time of my Boise-based partner Justin Cranney (who has practiced law in

the state and federal courts in Idaho since 2008) at the hourly rate of $230. Murphy Land agreed

to pay for the time of my Boise-based associate attorney William Smith (who has been licensed


DECLARATION OF DANE BOLINGER IN SUPPORT OF MOTION FOR
AWARD OF ATTORNEY FEES - 3
                                                                                 45522.0007.12458093.3
       Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 4 of 14




to practice law in the state and federal courts in Idaho since 2015) at the hourly rate of $185.00 in

2018, and at the hourly rate of $195.00 in 2019 to the present date. The rates charged by Hawley

Troxell for each of the above-listed attorneys have been and are reasonable for the Idaho

community given the experience and expertise of each attorney. Murphy Land agreed to pay for

the time of my paralegal, Christy Smith, at the hourly rate of $155.00 in 2018, and at the hourly

rate of $165.00 in 2019 to the present date. The rates charged by Hawley Troxell for each of the

above-listed attorneys and paralegals have been and are reasonable for the Idaho community

given the experience and expertise of each.

       7.        I have reviewed Hawley Troxell’s billing records and believe the hours set forth

below were reasonable and necessary to successfully defend against Plaintiff’s claims (as

asserted in the Complaint).

       The Hawley Troxell attorney time relating to the claims and defenses encompassed by

the accompanying Motion, per timekeeper, is summarized as follows and is fully set forth in

Exhibit A attached hereto and incorporated herein by this reference:

    Timekeeper                  Rate(s)            Total Hours      Total Hours        Total Fees
                                                      2018             2019

Dane Bolinger            $265 / $280              30.90             14.00             $12,108.50

John F. Kurtz, Jr.       $350                     .20               0                 $70.00

Justin Cranney           $230                     .30               0                 $69.00

William Smith            $185 / $195              54.50             6.10              $11,272

Christy Smith            $155 / $165              18.50             5.20              $3,725.5

Additional Paralegal     $125                     .40               0                 $50.00



DECLARATION OF DANE BOLINGER IN SUPPORT OF MOTION FOR
AWARD OF ATTORNEY FEES - 4
                                                                                  45522.0007.12458093.3
       Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 5 of 14




TOTALS:                                           104.8            25.3           $27,295.00


       9.      This Declaration is submitted in compliance with Federal Rule of Civil Procedure

54(d) and Local Civil Rule 54.2. I hereby attest that the professional services, fees and costs

described herein were actually and necessarily performed and incurred in Murphy Land’s

successful defense against Plaintiff’s Complaint in this matter.

       I declare under penalty of perjury that the foregoing is true and correct, and was executed

within the United States on this 18 day of December, 2019.




                                                          Dane Bolinger




DECLARATION OF DANE BOLINGER IN SUPPORT OF MOTION FOR
AWARD OF ATTORNEY FEES - 5
                                                                               45522.0007.12458093.3
       Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 6 of 14




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 23rd day of December, 2019, I electronically filed the
foregoing DECLARATION OF DANE BOLINGER IN SUPPORT OF MOTION FOR
AWARD OF ATTORNEY FEES with the Clerk of the Court using the CM/ECF system which
sent a Notice of Electronic Filing to the following persons:

Martin Martelle                                 Martin Martelle
Email: attorney@martellelaw.com                 MARTELLE, BRATTON & ASSOCIATES
                                                380 West State Street
                                                Eagle, ID 83616
                                                Facsimile: 208.938.8503



      AND, I HEREBY CERTIFY that I have served the foregoing document to the following
non-CM/ECF Registered Participants (list names and addresses):

James L Dawson                                   U.S. Mail, Postage Prepaid
Gates Eisenhart Dawson                           Hand Delivered
125 South Market Street, Suite 1200              Overnight Mail
San Jose, CA 95113                               E-mail
                                                 Facsimile




                                           Dane Bolinger




DECLARATION OF DANE BOLINGER IN SUPPORT OF MOTION FOR
AWARD OF ATTORNEY FEES - 6
                                                                            45522.0007.12458093.3
Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 7 of 14




                                                                   EXHIBIT A




                 EXHIBIT A
                    Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 8 of 14
                                                                                                                                  Remit to:
                                                                                                            Hawley Troxell Ennis & Hawley
                                                                                                               877 Main Street, Suite 1000
                                                                                                                      Post Office Box 1617
 Boise • Coeur d’Alene • Idaho Falls • Pocatello • Reno                                                           Boise, Idaho 83701-1617
                                                                                                                           EIN: XX-XXXXXXX
                                                                                                          208.344.6000 • Fax 208.954.5284
                                                                                                                  www.hawleytroxell.com




Murphy Land Company, LLC
Attn: Steven Schossberger
1205 E. Iron Eagle Dr., Suite B
Eagle, ID 83616

 File Number: 45522.0007             December 18, 2019                   Invoice No: RECAP
 Billing Attorney: DBOL
For Services Through December 18, 2019 in connection with the following:
Murphy Land Company, LLC v. James C. Hilliard


                                                     Legal Services:                                                          $27,295.00

                                                     Disbursements and Other Charges:

                                                     Total:                                                                   $27,295.00

 Date            Professional          Hours       Description of Legal Services                                                Amount

 06/07/18        CSMI                     0.80     Begin pulling material for attorney review/use.                               $124.00

 06/15/18        CSMI                     2.00     Review declaratory complaint, archived file regarding Hilliard,               $310.00
                                                   prepare draft complaint for attorney review/use.

 06/15/18        CSMI                     1.80     Compile material for attorney review/use re RE                                $279.00
                                                   Option/Memorandum, update D. Bolinger; review/analyze
                                                   Hilliard v. Murphy Land documents, archived matter, begin
                                                   preparing for attorney review/use.

 06/15/18        DBOL                     1.50     Initial review of contract and emails; office conference with Mr.             $397.50
                                                   Smith on same.

 06/15/18        WSMI                     0.40     Initial analysis and review of case with D. Bolinger to develop                $74.00
                                                   plan and strategy for litigation and case management.

 06/18/18        CSMI                     1.40     Continue compiling material for attorney review/use re RE                     $217.00
                                                   Option/Memorandum, update D. Bolinger/J. Kurtz;
                                                   review/analyze Hilliard v. Murphy Land documents, archived
                                                   matter.

 06/19/18        WSMI                     0.70     Initial review of documents from previous case, including                     $129.50
                                                   emails between S. Schossberger and James Dawson and the
                                                   underlying agreement with the purchase option in connection
                                                   with providing analysis regarding viability of purchase option
                                                   under Idaho law.

 06/28/18        DBOL                     0.90     Draft, research and revise answer to complaint.                               $238.50

 06/29/18        CSMI                     0.60     Prepare material for attorney review/use, prior email history,                 $93.00
                                                   advise on agreement between MLC and Hilliard.


                                                                                                                       45522.0007.12486163.2
              Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 9 of 14
File No.: 45522-0007                               December 18, 2019                                  Invoice No. RECAP

Date        Professional   Hours   Description of Legal Services                                                    Amount
06/29/18    DBOL            1.20   Final review of answer and filing same; office conference with                   $318.00
                                   J. Kurtz on status and strategy.

06/29/18    CSMI            0.20   Prepare draft corporate disclosure statement.                                      $31.00

06/29/18    CSMI            0.80   Assist with draft answer, preparing final for submission to                       $124.00
                                   court; advise on pro hac appearance, prepare material for
                                   attorney review.

07/02/18    CSMI            0.30   Review litigation order and notice of telephonic scheduling                        $46.50
                                   conference, advise on docketing pertinent deadlines, local rule
                                   16.

07/02/18    CSMI            0.90   Prepare draft litigation plan for attorney review/approval.                       $139.50

07/02/18    CSMI            0.30   Begin draft Rule 26(f) Discovery Plan for attorney review/use.                     $46.50

07/02/18    CSMI            0.30   Continue draft, finalize for submission to court, corporate                        $46.50
                                   disclosure, correspond with client re same.

07/05/18    DBOL            0.60   Call with Mr. Schossberger regarding status and long-term                         $159.00
                                   strategy.

07/10/18    WSMI            0.40   Strategy and analysis with D. Bolinger re next steps in                            $74.00
                                   litigation and identification of critical issues for further analysis
                                   and research.

07/10/18    DBOL            0.30   Draft and revise portions of litigation plan and discovery plan,                   $79.50
                                   and email opposing counsel regarding Rule 16 conference.

07/11/18    DBOL            0.80   Office conference with Mr. Smith regarding research                               $212.00
                                   objectives and potential motion practice on same (.6); call with
                                   Mr. Schossberger on status and strategy. (.2).

07/11/18    DBOL            1.20   Teleconference with opposing counsel on Rule 16 discovery                         $318.00
                                   and litigation planning conference, and draft and revise
                                   portions of draft orders on same.

07/13/18    DBOL            0.90   Office conference with Mr. Kurtz on strategy and email to                         $238.50
                                   Court's clerk regarding Mr. Kurtz's involvement.

07/13/18    JFK             0.20   Discussion with D. Bolinger re strategy and claims asserted.                       $70.00

07/17/18    DBOL            1.20   Research regarding Gillespie and Alternate Energy Holdings;                       $318.00
                                   Draft and revise litigation and discovery orders.

07/20/18    WSMI            2.40   Case law research re exercise of options and whether failure                      $444.00
                                   to comply with plain terms of contract will defeat an attempt to
                                   exercise an option, specifically if failing to close within
                                   specified timeframe will render a purported exercise invalid;
                                   drafting of memorandum on the same.

07/23/18    WSMI            2.80   Case law research re whether Murphy Land held right to                            $518.00
                                   Option from entry of writ of execution to time that Hilliard
                                   tendered payment of judgment; case law research re whether
                                   payment of judgment before sheriff's sale redeemed or revived
                                   Hilliard's right to exercise the option; drafting of memorandum
                                   on the same.

                                                       Page 2
                                                                                                           45522.0007.12486163.2
             Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 10 of 14
File No.: 45522-0007                               December 18, 2019                                Invoice No. RECAP

Date        Professional   Hours   Description of Legal Services                                                Amount
07/24/18    WSMI            1.90   Case law research in Idaho and 9th circuit for cases with                    $351.50
                                   similar fact patterns and to determine whether a declaratory
                                   action by Hilliard allows Murphy land to seek to have its rights
                                   declared under the Agreement as well; drafting of section in
                                   memo regarding the same.

08/01/18    CSMI            0.30   Review Joint Litigation Plan, Discovery Plan for pertinent                     $46.50
                                   deadlines, advise re same for docketing purposes.

08/03/18    DBOL            1.90   Review of Mr. Smith's memo and additional research on Idaho                   $503.50
                                   case law involving options, and strict enforcement of language
                                   in same.

08/03/18    WSMI            0.80   Analysis and strategy with D. Bolinger re possible res judicata               $148.00
                                   argument based on prior case with Hilliard (.50); review of
                                   memorandum re viability of Hilliard's option contract with D.
                                   Bollinger and identification of areas to add analysis and further
                                   case support (.30).

08/06/18    CSMI            1.60   Review/analyze file, case material, draft Rule 26 Initial                     $248.00
                                   Disclosure for attorney review/use.

08/06/18    WSMI            1.80   Additional case law research re strict construction of plain                  $333.00
                                   language in option agreements; revision and edits to memo on
                                   the same providing additional support for proposition that
                                   Option provisions are strictly construed.

08/24/18    DBOL            0.70   Draft, edit and revise initial disclosures.                                   $185.50

08/27/18    CSMI            0.20   Continue assisting with draft initial disclosures for attorney                 $31.00
                                   review/approval.

08/30/18    DBOL            0.30   Draft, revise and finalize Rule 26 disclosures.                                $79.50

08/31/18    CSMI            0.20   Correspond with opposing counsel re initial disclosures,                       $31.00
                                   produced material.

09/04/18    CWAM            0.40   Receive, review and electronically process/source code                         $50.00
                                   Plaintiff Initial Disclosure documents and add same to Eclipse
                                   database to assist with attorney / document review.

09/04/18    CSMI            0.40   Attention to case material, documents received from Plaintiff,                 $62.00
                                   initial disclosures, correspond with opposing counsel re same.

09/04/18    CSMI            0.70   Attention to case material, compile documents for initial                     $108.50
                                   disclosure production, for attorney review/approval.

09/05/18    CSMI            0.40   Begin draft addendum joint litigation plan, joint discovery plan               $62.00
                                   for attorney review/use.

09/07/18    CSMI            0.90   Attention to case material, compile documents for initial                     $139.50
                                   disclosure production/submission for attorney review/approval.

09/07/18    CSMI            1.00   Attention to case material, initial disclosures produced by                   $155.00
                                   Plaintiff, begin preparing for attorney review/use.




                                                      Page 3
                                                                                                       45522.0007.12486163.2
             Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 11 of 14
File No.: 45522-0007                               December 18, 2019                                Invoice No. RECAP

Date        Professional   Hours   Description of Legal Services                                                  Amount
09/24/18    WSMI            7.60   Case law research re option contracts in Idaho and                            $1,406.00
                                   requirements to exercise the same (.80); review of case file
                                   including detailed review Real Estate Option to Purchase
                                   Agreement to identify provisions that support summary
                                   judgment arguments (1.10); outline of arguments to include in
                                   memorandum in support of summary judgment (.50); initial
                                   drafting of memorandum in support of summary judgment
                                   including introduction, statement of facts, and initial drafting of
                                   argument re failure to comply with plain language of the
                                   Agreement (5.20).

09/26/18    WSMI            6.60   Additional case law research re strict compliance with option                 $1,221.00
                                   language (.60); continued drafting of memorandum in support
                                   of summary judgment including finishing argument re non-
                                   compliance with notice and closing requirements of the
                                   Agreement (1.10); case law research re expiration of contracts
                                   and ability to bring cause of action on an expired contract
                                   (.90); case law research re mootness and declaratory actions
                                   (.40); drafting of argument re fact that even if Hilliard properly
                                   exercised the option the agreement expired in 2016 and
                                   therefore Hilliard has no cause of action and his dec action is
                                   moot (2.9); drafting of standard of law and (.30) conclusion
                                   (.40).

09/27/18    DBOL            4.50   Draft, edit, research and revise memorandum in support of                     $1,192.50
                                   Motion for Summary Judgment, including new arguments and
                                   additional case law.

09/27/18    WSMI            1.70   Complete read through of memorandum in support of                               $314.50
                                   summary judgment, revisions and edits to the same (.80);
                                   drafting and preparation of Decl. of Schossberger in support
                                   (.50); analysis and discussion with D. Bolinger re strengths
                                   and weakness of arguments and areas to shore up in the
                                   memo (.40).

09/27/18    JCRA            0.30   Telephone call with D. Bolinger re option.                                       $69.00

10/01/18    WSMI            0.80   Review of email communications btwn Hilliard's counsel and                      $148.00
                                   Schossberger to identify any possible mention of an
                                   agreement to receive notice per Schossberger rather than by
                                   the terms of the Option agreement.

10/02/18    CSMI            0.90   Assist with draft memorandum in support of summary                              $139.50
                                   judgment, declaration of counsel, compile proposed exhibits,
                                   additional suggested exhibits, prepare for attorney
                                   review/approval.

10/02/18    WSMI            1.40   Further review of emails to and from Schossberger and                           $259.00
                                   Hillard's counsel to identify whether any agreement about
                                   modifying notice was made; discussion with D. Bolinger
                                   regarding emails that reference sending notice to Lance Funk
                                   and Schossberger's acknowledgement of a phone call
                                   immediately following said emails; work on revisions to
                                   Declaration of Schossberger in support of summary judgment.

10/02/18    DBOL            0.60   Analyze Mr. Schossberger's edits and email history for motion                   $159.00
                                   for summary judgment.


                                                      Page 4
                                                                                                         45522.0007.12486163.2
             Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 12 of 14
File No.: 45522-0007                              December 18, 2019                              Invoice No. RECAP

Date        Professional   Hours   Description of Legal Services                                               Amount
10/03/18    WSMI            1.40   Revisions and edits to Memorandum in Support of Summary                     $259.00
                                   Judgment and Decl. of SFS in support.

10/04/18    CSMI            0.30   Continue assisting with draft memorandum in support of                        $46.50
                                   motion for summary judgment, supporting declaration,
                                   preparing exhibits for submission to court.

10/04/18    DBOL            3.10   Call with Mr. Schossberger regarding current drafts and                      $821.50
                                   strategy (.5); draft, edit and revise portions of memo and
                                   declaration, including some additional research on mootness
                                   doctrine under Idaho law. (2.6).

10/05/18    DBOL            1.40   Final tweaks and proofreading of Motion for summary                          $371.00
                                   judgment, including drafting of Motion, and coordinate in filing
                                   same.

10/05/18    CSMI            0.50   Continue assisting with preparing, finalizing exhibits, S.                    $77.50
                                   Schossberger declaration ISO summary judgment.

10/05/18    WSMI            1.30   Full read through and proofread of approx. 20 page memo in                   $240.50
                                   support and SFS Decl. in support with attention to citations to
                                   Decl. and exhibits; edits and revisions to the same.

10/29/18    DBOL            2.10   Long call with Mr. Schossberger on case status and response                  $556.50
                                   to MSJ, and office conference with Mr. Smith on same.

10/29/18    DBOL            0.80   Research and review brief in opposition to motion for summary                $212.00
                                   judgment.

10/30/18    WSMI            3.30   In depth review of Hilliard's Response Memorandum and                        $610.50
                                   supporting documents, including review of specific cases cited
                                   by Hilliard, in connection with preparation for mtg with S.
                                   Schossberger and preparation and drafting of Murphy Land
                                   Co's Reply memorandum; mtg with S. Schossberger and D.
                                   Bolinger re strategy and analysis of Hilliard's Response and
                                   arguments for Murphy Land's Reply.

10/30/18    DBOL            1.80   Attend long meeting with client regarding summary judgment                   $477.00
                                   and develop strategy on same, including research on specific
                                   performance.

10/31/18    CSMI            0.30   Assist with research re Specific Performance under Idaho                      $46.50
                                   state law, update D. Bolinger.

11/01/18    WSMI            3.90   Outlining of arguments for Murphy Land's Reply brief; begin                  $721.50
                                   drafting Reply brief, including introduction and first part of
                                   argument re plain language and failure to close within 60 days.

11/02/18    WSMI            6.40   Continue drafting Reply brief, including continued argument re             $1,184.00
                                   plain language and failure to close within 60 days, research re
                                   whether Hilliard had an obligation to tender payment, drafting
                                   of argument re fact that because Hilliard never tendered
                                   payment he cannot now seek relief.

11/03/18    WSMI            3.70   Case law research re unenforceability of expired contracts and               $684.50
                                   mootness and law that you are limited only to the relief you
                                   plead in your complaint for purposes of summary judgment;
                                   finish drafting complete rough draft of Reply brief.

                                                     Page 5
                                                                                                      45522.0007.12486163.2
             Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 13 of 14
File No.: 45522-0007                              December 18, 2019                               Invoice No. RECAP

Date        Professional   Hours   Description of Legal Services                                               Amount
11/04/18    DBOL            2.70   Draft and revise portions of reply in support of MSJ, including             $715.50
                                   research on declaratory judgment relief and specific
                                   performance.

11/06/18    WSMI            4.10   Research federal law re ability to introduce new claims in                   $758.50
                                   summary judgment briefs where claims were not plead in
                                   pleadings in connection with drafting of Reply in support of
                                   summary judgment; further drafting and editing of Reply,
                                   including extensive editing to intro and plain language
                                   sections; drafting of declaration of Bolinger in support of
                                   motion; discussion and analysis of the same with D. Bolinger.

11/06/18    DBOL            1.20   Final edits and research for reply brief and send draft of same              $318.00
                                   to Mr. Schossberger.

11/09/18    CSMI            1.40   Assist with draft, finalize reply in support of motion for                   $217.00
                                   summary judgment, draft declarations in support, compile
                                   record/exhibits.

11/09/18    DBOL            1.20   Final tweaks and edits to Reply Brief and supporting materials.              $318.00

11/09/18    WSMI            1.10   Final review and proof of Reply Brief before filing, minor edits             $203.50
                                   to the same.

10/21/19    CSMI            0.10   Strategy conference, dispositive motion.                                      $16.50

10/22/19    CSMI            1.20   Attention to case matter, compiling material for attorney                    $198.00
                                   review/use, preparing for motion for summary judgment
                                   hearing.

10/29/19    DBOL            0.70   Continue to draft and revise outline of oral argument on motion              $196.00
                                   for summary judgment.

10/30/19    CSMI            0.90   Compile research for attorney review/use, motion for summary                 $148.50
                                   judgment.

11/07/19    DBOL            4.10   Review all briefs and numerous cases from motion for                       $1,148.00
                                   summary judgment briefing; draft, edit and revise outline on
                                   same.

11/08/19    DBOL            2.10   Additional review of Hilliard's response brief and prepare                   $588.00
                                   counter-arguments to same.

11/12/19    DBOL            1.30   Review of SFS's edits to outline and draft additional "rebuttal"             $364.00
                                   arguments to Hilliard.

11/12/19    WSMI            0.60   Discussion and analysis with D. Bolinger re strategy and                     $117.00
                                   arguments for oral argument on Murphy's motion for summary
                                   judgment; review and analysis of outline and S.
                                   Schossberger's comments and revisions to the same. .

11/14/19    DBOL            3.40   Final review of cases, briefs, and related materials in                      $952.00
                                   preparation for oral argument on motion for summary
                                   judgment.

11/14/19    CSMI            0.20   Assist with preparing for motion for summary judgment                         $33.00
                                   hearing.


                                                     Page 6
                                                                                                      45522.0007.12486163.2
             Case 1:18-cv-00232-DCN Document 34-2 Filed 12/23/19 Page 14 of 14
File No.: 45522-0007                               December 18, 2019                                 Invoice No. RECAP

Date        Professional   Hours   Description of Legal Services                                                  Amount
11/15/19    DBOL            1.30   Prepare for and attend oral argument on summary judgment.                      $364.00

11/18/19    CSMI            0.10   Research, advise on same, re law clerk assigned.                                 $16.50

12/10/19    CSMI            2.00   Draft Motion ISO Attorneys Fees and Costs; Draft                                $330.00
                                   Memorandum ISO Motion for Attorneys Fees and Costs.

12/10/19    CSMI            0.20   Begin draft bill of costs.                                                       $33.00

12/10/19    CSMI            0.50   Begin draft declaration of counsel iso motion for award of                       $82.50
                                   attorney fees and costs.

12/11/19    WSMI            1.30   Review and edits to drafts of motion, memo, and declaration in                  $253.50
                                   support of Murphy Land's motion for attorney fees.

12/12/19    WSMI            0.30   Initial review of invoices to include as exhibit to fee petition to              $58.50
                                   establish amounts to insert in request for costs and fees.

12/18/19    WSMI            3.90   Further analysis and edits to motion, memorandum and                            $741.00
                                   declaration in support of motion for attorney fees; review of
                                   costs to determine whether any taxable costs are available
                                   under the rules; review of bill to ensure accuracy of the same;
                                   addition research re loadstar method of calculating reasonable
                                   attorney fees and edits to memo re the same; remove
                                   requests for costs outside of attorney fees as no allowable
                                   costs were present; discussion with D. Bolinger re the same;
                                   emails to client re the same; review of invoice to redact
                                   attorney client privilege information; complete read through
                                   and finalize all of the above.

12/18/19    DBOL            1.10   Analysis of motion for attorney fees and memorandum and                         $308.00
                                   declaration in support of the same; analysis and discussion
                                   with Mr. Smith re the same and specifically the loadstar issue
                                   and whether client has any taxable costs under the rules; draft
                                   email to client re the same.


Summary of Legal Services

Professional                                  Title                          Hours               Rate             Amount
Paralegal                                     Paralegal                        0.40           $125.00               $50.00
Christy Smith                                 Paralegal                       18.50           $155.00            $2,867.50
Christy Smith                                 Paralegal                        5.20           $165.00              $858.00
William K Smith                               Associate                       54.50           $185.00           $10,082.50
William K Smith                               Associate                        6.10           $195.00            $1,189.50
Justin Cranney                                Partner                          0.30           $230.00               $69.00
John F. Kurtz                                 Partner                          0.20           $350.00               $70.00
Dane Bolinger                                 Partner                         30.90           $265.00            $8,188.50
Dane Bolinger                                 Partner                         14.00           $280.00            $3,920.00
                                                                             130.10                             $27,295.00


                                   Total:                                                                       $27,295.00




                                                      Page 7
                                                                                                         45522.0007.12486163.2
